Citation Nr: 1719137	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals Board on appeal from
an April 2011 decision issued by the Department of Veterans Affairs VA) Regional
Office (RO) in Columbia, South Carolina.

The Veteran provided testimony in March 2013 at a video conference hearing
conducted by the undersigned Veterans Law Judge. A transcript of the testimony
has been associated with the record.

The Board remanded the claim in January 2015 for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's bilateral hearing loss manifests no more than level II hearing impairment in either ear.


CONCLUSION OF LAW

The criteria for assignment of a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks a compensable initial evaluation for service connected bilateral hearing loss.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In the rating action on appeal, the RO granted service connection and assigned an initial noncompensable evaluation.  

In July 2010, the Veteran underwent an Audiology consultation where he was assessed with marginal to mild sensorineural hearing loss with excellent word recognition at louder than "normal conversational level."  However the audio exam is not adequate for rating purposes under 38 C.F.R § 4.85.

In July 2010, lay statements were submitted by the Veteran's spouse and children.  The Veteran's wife noted that early on in the relationship she noticed that the Veteran spoke louder than what she was accustomed to in dealing with other adults.  The Veteran's spouse stated that she had to remind the Veteran to lower his voice when speaking.  The Veteran's children state that the Veteran speaks "in a louder voice than most adults."  Furthermore the Veteran plays the radio and TV at a high volume so he can hear the audio.  However, when the Veteran's children turn the volume down, the Veteran is no longer able to hear the TV.  The Veteran also struggles hearing the ringing of the phone, and as consequence, misses calls.  When the Veteran does speaks on the phone, he "speaks loudly and can appear to be shouting at times."  

The Veteran was afforded a VA examination in September 2010.  The Veteran reported no effects on usual daily activities. On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
25
30
35
LEFT
25
20
35
40

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

Pure tone threshold levels averaged 29 in the right ear and 30 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category II in the right eat and category I in the left ear.  These categories correspond with a noncompensable disability rating under Table VII.  

In a June 2011 statement by the Veteran, as a certified pharmacy technician, working in a retail pharmacy, his hearing has become somewhat of a problem in recognizing people's names and sound alike drug names.  

In March 2013, during the Veteran's hearing, the Veteran stated that since his last rating decision, he feels his hearing loss has gotten worse.  That he had left his job as a pharmacy technician in July 2011 because "it got more and more difficult for [the Veteran] to distinguish sound alike drugs.  And it got to the point that [the Veteran] just didn't feel comfortable, from a liability standpoint anymore...so [the Veteran] left... that job." 

Pursuant to the Board remand, the Veteran was afforded a VA examination in April 2015.  The Veteran reported continued difficulty hearing the TV and that he cannot hear his wife well.  The Veteran stated that he does not intend to go back to work as a pharmacy technician due to the difficulty of taking phone order prescriptions because of his difficulty hearing.  On audiological examination, pure tone thresholds, in decibels, were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
35
40
45
50
LEFT
40
40
50
55

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 92 percent in the left ear.

Pure tone threshold levels averaged 43 in the right ear and 46 in the left ear.  Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category II in the right eat and category I in the left ear.  These categories correspond with a noncompensable disability rating under Table VII.  The examiner opined that the Veteran's current hearing loss would not prevent him from working, but would limit the types of jobs and listening environments for employment.  

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations address the functional and daily life effects of the Veteran's hearing loss disability.  The examinations discuss that the Veteran's reported difficulty with hearing the TV, hearing his wife, and difficulty taking prescriptions orders over the phone while as a pharmacy technician.  Therefore, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The Board has also considered the Veteran's lay statements that his hearing loss is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  The audiometric evaluations discussed above do not reveal results warranting a compensable evaluation for bilateral hearing loss.  As such, a higher initial evaluation for bilateral hearing loss is denied.

III. Other Considerations

a. Extraschedular

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak, 21 Vet. App. at 455.  The May 2015 VA examiner opined that the Veteran's current hearing loss would not prevent him from working, but would limit the types of jobs and listening environments for employment.  The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology. Referral for consideration of an extraschedular rating is therefore not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).
ORDER

Entitlement to an initial compensable rating for service connected bilateral hearing loss is denied.


______________________________________________
M. E. Larkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


